EXHIBIT 10.40


MGP INGREDIENTS, INC.
AGREEMENT AS TO AWARD OF RESTRICTED STOCK UNITS
GRANTED UNDER THE STOCK INCENTIVE PLAN OF 2004


Date of Grant: _______________, 20__
       
Restricted Stock Units



In accordance with and subject to the terms and restrictions set forth in the
MGP Ingredients, Inc. Stock Incentive Plan of 2004, as amended (the “2004 Plan”)
and this Agreement, MGP INGREDIENTS, INC., a Kansas corporation (the “Company”),
hereby grants to the Participant named below the number of Restricted Stock
Units as set forth below:


Participant: _______________________________
Number of Restricted Stock Units under the 2004 Plan: _______


NOW, THEREFORE, the Company and the Participant hereby agree to the following
terms and conditions:


1.  
Award of Restricted Stock Units.  The Restricted Stock Units specified above are
being awarded by the Company to the Participant pursuant to the terms and
provisions of the 2004 Plan and of the Guidelines for Issuance of the 20___
Restricted Stock Unit Awards (the “Guidelines”) adopted by the Human Resources
Committee of the Board of Directors of the Company, true copies of which are
attached hereto as Exhibits A and B and incorporated herein by reference.

 
2.  
Vesting in Restricted Stock Units.  Subject to the provisions of the Guidelines,
the Restricted Stock Units shall vest in the Participant upon the Participant’s
completion of five (5) full years of employment with the Company or any of its
Subsidiaries commencing on ___________, 20__.  Shares will be issued following
vesting in accordance with the Guidelines. Except as provided in the Guidelines,
the Restricted Stock Units awarded to the Participant shall be forfeited to the
Company if the Participant’s employment with the Company and  its Subsidiaries
is terminated prior to the end of the applicable Restriction Period.
Notwithstanding vesting, this award and any shares issued or amounts paid
hereunder are subject to the Company's claw back policy, as referenced in the
Guidelines, as it may be amended.

 
3.  
Restriction on Transfer. The Participant shall not voluntarily sell, exchange,
transfer, pledge, hypothecate, or otherwise dispose of any Restricted Stock
Units or the right to receive shares of Common Stock under this Restricted Stock
Unit award to any other person or entity.  Any disposition or purported
disposition made in violation of this paragraph shall be null and void, and the
Company shall not recognize or give effect to such disposition on its books and
records.

 
4.  
Controlling Provisions.  The provisions of the Guidelines shall apply to the
award made under this Agreement.  In the event of a conflict between the
provisions of this Agreement and the Guidelines, the provisions of the
Guidelines will control.

 
IN WITNESS WHEREOF, this Instrument has been executed as of this ____ day of
__________, 20__.



 
MGP INGREDIENTS, INC.
         
By:
       

 
 
 

--------------------------------------------------------------------------------

 
ACKNOWLEDGEMENT


I understand and agree that the Restricted Stock Units awarded to me and shares
issued thereunder are subject to the terms, provisions and conditions hereof and
of the Plan and Guidelines, to all of which I hereby expressly assent.  This
Agreement shall be binding upon and inure to the benefit of the Company, myself,
and our respective successors and legal representatives.


This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof, and may not be modified, amended, renewed or
terminated, nor may any term, condition or breach of any term or condition be
waived, except in writing signed by the parties sought to be bound thereby.  Any
waiver of any term, condition or breach shall not be a waiver of any term or
condition of the same term or condition for the future or any subsequent
breach.  In the event of the invalidity of any part or provision of this
Agreement, such invalidity shall not affect the enforceability of any other part
or provision of this Agreement.


Signed this____ of ___________, 20__



     
Signature of Participant


